

116 HR 192 RS: Trans-Sahara Counterterrorism Partnership Act
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 475116th CONGRESS2d SessionH. R. 192IN THE SENATE OF THE UNITED STATESJanuary 11, 2019Received; read twice and referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo establish an interagency program to assist countries in North and West Africa to improve
			 immediate and long-term capabilities to counter terrorist threats, and for
 other purposes.1.Short titleThis Act may be cited as the Trans-Sahara Counterterrorism Partnership Act.2.Sense of CongressIt is the sense of Congress that—(1)the Trans-Sahara Counterterrorism Partnership, launched in 2005, is an interagency program to assist partner countries in the Sahel and Maghreb regions of Africa on their immediate and long-term capabilities to address terrorist threats and prevent the spread of violent extremism;(2)armed groups and violent Islamist terrorist organizations, such as Al Qaeda in the Islamic Maghreb, Boko Haram, the Islamic State of West Africa, and other affiliated groups, have killed tens of thousands of innocent civilians, displaced populations, destabilized local and national governments, and caused mass human suffering in the affected communities;(3)it is in the national security interest of the United States to combat the spread of radical Islamist extremism and build partner countries’ capacity to combat these threats in Africa;(4)extremist movements exploit vulnerable and marginalized communities suffering from poverty, lack of economic opportunity (particularly among youth populations), and weak governance; and(5)to address critical security, political, economic, and humanitarian challenges in these regions of Africa, a coordinated, interagency approach is needed to appropriately allocate resources, share responsibility, de-conflict programs, and maximize the effectiveness of United States defense, diplomatic, and development capabilities.3.Trans-Sahara Counterterrorism Partnership(a)Trans-Sahara Counterterrorism Partnership(1)EstablishmentThe Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall establish a partnership, to be known as the Trans-Sahara Counterterrorism Partnership (TSCTP), to coordinate all United States programs, projects, and activities in North and West Africa that are conducted for any of the following purposes:(A)To build the capacity of foreign military and law enforcement entities in such regions to conduct counterterrorism operations.(B)To improve the ability of foreign military and law enforcement entities in such regions to cooperate with the United States and other partner countries on counterterrorism efforts.(C)To enhance the border security capacity of partner countries in such regions, including the ability to monitor, restrain, and interdict terrorists.(D)To strengthen the rule of law in such countries, including access to justice, and the ability of the law enforcement entities of such partner countries to detect, disrupt, respond to, investigate, and prosecute terrorist activity.(E)To monitor and counter the financing of terrorism.(F)To further reduce any vulnerabilities among affected populations in such regions to recruitment or incitement of terrorist activities through public diplomacy efforts, such as supporting youth employment, promoting meaningful participation of women, strengthening local governance and civil society capacity, and improving access to economic opportunities and education.(G)To support independent, local-language media, particularly in rural areas, to counter media operations and recruitment propaganda by terrorist organizations.(2)ConsultationIn coordinating programs through the TSCTP, the Secretary of State shall also consult, as appropriate, with the Director of National Intelligence, the Secretary of the Treasury, the Attorney General, the Chief Executive Officer of the United States Agency for Global Media (formerly known as the Broadcasting Board of Governors), and the heads of other relevant Federal departments and agencies.(3)Congressional notificationNot later than 15 days before obligating amounts for an activity coordinated by the TSCTP pursuant to paragraph (1), the Secretary of State shall submit a notification, in accordance with the requirements of section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1), that includes the following:(A)The foreign country and entity, as applicable, whose capabilities are to be enhanced in accordance with the purposes specified in paragraph (1).(B)The amount, type, and purpose of support to be provided.(C)An assessment of the capacity of the foreign country or entity to absorb the assistance to be provided.(D)The estimated cost and anticipated implementation timeline for assistance.(E)As applicable, a description of the arrangements to sustain any equipment provided by the activity beyond the completion date of such activity, if applicable, and the estimated cost and source of funds to support such sustainment.(F)The amount, type, statutory authorization, and purpose of any United States security assistance provided to such foreign country during the three preceding fiscal years pursuant to authorities under title 10, United States Code, the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or any other train and equip authorities of the Department of Defense.(b)Comprehensive strategy for counterterrorism efforts(1)DevelopmentNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a comprehensive, interagency strategy that—(A)states the objectives of the United States counterterrorism effort in North and West Africa with respect to the use of all forms of United States assistance to counter violent extremism;(B)includes a plan by the Secretary of State for the manner in which programs shall be coordinated by the TSCTP pursuant to subsection (a)(1), including which agency or bureau of the Department of State, as applicable, will be responsible for leading and coordinating each such program; and(C)outlines a plan to monitor and evaluate TSCTP programs and identifies the key indicators that will be used to measure performance and progress under the strategy.(2)Supporting material in annual budget requestThe Secretary of State shall include, in the budget materials submitted in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year beginning after the date of the enactment of this Act, a description of the requirements, activities, and planned allocation of amounts requested by the TSCTP.(c)Monitoring and evaluation of programs and activities(1)Monitoring and evaluationThe Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall monitor and evaluate the programs coordinated by the TSCTP pursuant to subsection (a)(1) in accordance with the plan outlined pursuant to subsection (b)(1)(C).(2)ReportFor the 5-year period beginning 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees an annual report on monitoring and evaluation efforts pursuant to paragraph (1) that describes—(A)the progress made in meeting the objectives listed in the strategy required by subsection (b)(1), including any lessons learned in carrying out TSCTP programs and activities and any recommendations for improving such programs and activities;(B)the efforts taken to coordinate, de-conflict, and streamline TSCTP programs to maximize resource effectiveness;(C)the extent to which each partner country has demonstrated the ability to absorb the equipment or training provided in the year previous under TSCTP programs, and where applicable, the ability to maintain and appropriately utilize such equipment provided;(D)the extent to which each partner country is investing its own resources to advance the goals described in subsection (a)(1) or demonstrated a commitment and willingness to cooperate with the United States to advance such goals; and(E)the actions taken by the government of each partner country receiving assistance through programs coordinated by the TSCTP to combat corruption, improve transparency and accountability, and promote other forms of good governance.(d)FormThe strategy required by subsection (b)(1) and the report required by subsection (c)(2) shall be submitted in unclassified form but may include a classified annex.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.1.Short titleThis Act may be cited as the Trans-Sahara Counterterrorism Partnership Program Act of 2020.2.Sense of CongressIt is the sense of Congress that—(1)terrorist and violent extremist organizations, such as Al Qaeda in the Islamic Maghreb, Boko Haram, the Islamic State of West Africa, and other affiliated groups, have killed tens of thousands of innocent civilians, displaced populations, destabilized local and national governments, and caused mass human suffering in the affected communities;(2)poor governance, political and economic marginalization, and lack of accountability for human rights abuses by security forces are drivers of extremism;(3)it is in the national security interest of the United States to combat the spread of terrorism and violent extremism and build the capacity of partner countries to combat these threats in Africa;(4)terrorist and violent extremist organizations exploit vulnerable and marginalized communities suffering from poverty, lack of economic opportunity (particularly among youth populations), corruption, and weak governance; and(5)a comprehensive, coordinated interagency approach is needed to develop an effective strategy to address the security challenges in the Sahel-Maghreb, appropriately allocate resources, de-conflict programs, and maximize the effectiveness of United States defense, diplomatic, and development capabilities. 3.Statement of policyIt is the policy of the United States to assist countries in North and West Africa, and other allies and partners active in those regions, in combating terrorism and violent extremism through a coordinated interagency approach with a consistent strategy that appropriately balances security activities with diplomatic and development efforts to address the political, socioeconomic, governance, and development challenges in North and West Africa that contribute to terrorism and violent extremism.4.Trans-Sahara Counterterrorism Partnership Program(a)Trans-Sahara Counterterrorism Partnership Program(1)EstablishmentThe Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall establish a partnership program, to be known as the Trans-Sahara Counterterrorism Partnership (TSCTP) Program to coordinate all programs, projects, and activities of the United States Government in countries in North and West Africa that are conducted for any of the following purposes:(A)To improve governance and the capacities of countries in North and West Africa to deliver basic services, particularly with at-risk communities, as a means of countering terrorism and violent extremism by enhancing state legitimacy and authority and countering corruption.(B)To address the factors that make people and communities vulnerable to recruitment by terrorist and violent extremist organizations, including economic vulnerability and mistrust of government and government security forces, through activities such as—(i)supporting strategies that increase youth employment opportunities; (ii)promoting girls' education and women’s political participation; (iii)strengthening local governance and civil society capacity;(iv)improving government transparency and accountability; (v)fighting corruption; (vi)improving access to economic opportunities; and(vii)other development activities necessary to support community resilience.(C)To strengthen the rule of law in such countries, including by enhancing the capability of the judicial institutions to independently, transparently, and credibly deter, investigate, and prosecute acts of terrorism and violent extremism.(D)To improve the ability of military and law enforcement entities in partner countries to detect, disrupt, respond to, and prosecute violent extremist and terrorist activity while respecting human rights, and to cooperate with the United States and other partner countries on counterterrorism and counter-extremism efforts.(E)To enhance the border security capacity of partner countries, including the ability to monitor, detain, and interdict terrorists.(F)To identify, monitor, disrupt, and counter the human capital and financing pipelines of terrorism.(G)To support the free expression and operations of independent, local-language media, particularly in rural areas, while countering the media operations and recruitment propaganda of terrorist and violent extremist organizations. (2)Assistance frameworkActivities carried out under the TSCTP Program shall—(A)be carried out in countries where the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, determines that there is an adequate level of partner country commitment, and has considered partner country needs, absorptive capacity, sustainment capacity, and efforts of other donors in the sector;(B)have clearly defined outcomes;(C)be closely coordinated among United States diplomatic and development missions, United States Africa Command, and relevant participating departments and agencies;(D)have specific plans with robust indicators to regularly monitor and evaluate outcomes and impact;(E)complement and enhance efforts to promote democratic governance, the rule of law, human rights, and economic growth;(F)in the case of train and equip programs, complement longer-term security sector institution-building; and(G)have mechanisms in place to track resources and routinely monitor and evaluate the efficacy of relevant programs. (3)ConsultationIn coordinating activities through the TSCTP Program, the Secretary of State shall also consult, as appropriate, with the Director of National Intelligence, the Secretary of the Treasury, the Attorney General, the Chief Executive Officer of the United States Agency for Global Media (formerly known as the Broadcasting Board of Governors), and the heads of other relevant Federal departments and agencies, as determined by the President.(4)Congressional notificationNot later than 15 days before obligating amounts for an activity coordinated through the TSCTP Program pursuant to paragraph (1), the Secretary of State shall submit a notification to the appropriate congressional committees, in accordance with the requirements of section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1), that includes the following:(A)The foreign country and entity, as applicable, whose capabilities are to be enhanced in accordance with the purposes specified in paragraph (1).(B)The amount, type, and purpose of support to be provided.(C)An assessment of the absorptive capacity of the foreign country to effectively implement the assistance to be provided.(D)The anticipated implementation timeline for the activity.(E)As applicable, a description of the plans to sustain any military or security equipment provided beyond the completion date of such activity, and the estimated cost and source of funds to support such sustainment.(b)International coordinationEfforts carried out under this section shall take into account partner country counterterrorism, counter-extremism, and development strategies and, to the extent practicable, shall be aligned with such strategies. Such efforts shall be coordinated with counterterrorism and counter-extremism activities and programs in the areas of defense, diplomacy, and development carried out by other like-minded donors and international organizations in the relevant country. (c)Strategies Not later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development and other relevant Federal Government agencies, shall submit to the appropriate congressional committees the following strategies:(1)A comprehensive five-year strategy for the Sahel-MaghrebA comprehensive five-year strategy for the Sahel-Maghreb, including details related to whole-of-government efforts in the areas of defense, diplomacy, and development to advance the national security, economic, and humanitarian interests of the United States, including—(A)efforts to ensure coordination with multilateral and bilateral partners, such as the Joint Force of the Group of Five of the Sahel, and with other relevant assistance frameworks;(B)a public diplomacy strategy and actions to ensure that populations in the Sahel-Maghreb are aware of the development activities of the United States Government, especially in countries with a significant Department of Defense presence or engagement through train and equip programs;(C)activities aimed at supporting democratic institutions and countering violent extremism with measurable goals and transparent benchmarks;(D)plans to help each partner country address humanitarian and development needs and to help prevent, respond to, and mitigate intercommunal violence;(E)a comprehensive plan to support security sector reform in each partner country that includes a detailed section on programs and activities being undertaken by relevant stakeholders and other international actors operating in the sector; and(F)a specific strategy for Mali that includes plans for sustained, high-level diplomatic engagement with stakeholders, including countries in Europe and the Middle East with interests in the Sahel-Maghreb, regional governments, relevant multilateral organizations, signatory groups of the 2015 Agreement for Peace and Reconciliation in Mali, and civil society actors.(2)A comprehensive five-year strategy for TSCTP Program counterterrorism effortsA comprehensive five-year strategy for the TSCTP Program that includes—(A)a clear statement of the objectives of United States counterterrorism efforts in North and West Africa with respect to the use of all forms of United States assistance to combat terrorism and counter violent extremism, including efforts to build military and civilian law enforcement capacity, strengthen the rule of law, promote responsive and accountable governance, and address the root causes of terrorism and violent extremism;(B)a plan for coordinating programs through the TSCTP Program pursuant to subsection (a)(1), including an identification of which agency or bureau of the Department of State, as applicable, will be responsible for leading and coordinating each such program;(C)a plan to monitor, evaluate, and share data and learning about the TSCTP Program in accordance with monitoring and evaluation provisions of sections 3 and 4 of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191); and(D)a plan for ensuring coordination and compliance with related requirements in United States law, including the Global Fragility Act of 2019 (title V of division J of Public Law 116–94). (d)Supporting material in annual budget requestThe Secretary of State shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year beginning after the date of the enactment of this Act and annually thereafter for five years, a description of the requirements, activities, and planned allocation of amounts requested by the TSCTP Program. (e)Monitoring and evaluation of programs and activitiesNot later than one year after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report that describes—(1)the progress made in meeting the objectives of the strategies required under paragraphs (1) and (2) of subsection (c), including any lessons learned in carrying out TSCTP Program activities and any recommendations for improving such programs and activities;(2)the efforts taken to coordinate, de-conflict, and streamline TSCTP Program activities to maximize resource effectiveness;(3)the extent to which each partner country has demonstrated the ability to absorb the equipment or training provided in the previous year under the TSCTP Program, and where applicable, the ability to maintain and appropriately utilize such equipment;(4)the extent to which each partner country is investing its own resources to advance the goals described in subsection (a)(1) or is demonstrating a commitment and willingness to cooperate with the United States to advance such goals;(5)the actions taken by the government of each partner country receiving assistance under the TSCTP Program to combat corruption, improve transparency and accountability, and promote other forms of democratic governance; (6)the assistance provided in each of the three preceding fiscal years under this program, broken down by partner country, to include the type, statutory authorization, and purpose of all United States security assistance provided to the country pursuant to authorities under title 10, United States Code, the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or any other train and equip authorities of the Department of Defense; and(7)any changes or updates to the Comprehensive Five-Year Strategy for the TSCTP Program required under paragraph (2) of subsection (c) necessitated by the findings in this annual report. (f)FormThe strategies required under paragraphs (1) and (2) of subsection (c) and the report required by subsection (e) shall be submitted in unclassified form but may include a classified annex.(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.June 3, 2020Reported with an amendment